ITEMID: 001-22827
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: MARZARI v. ITALY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is an Italian national, born in 1944 and currently residing in Trento.
The facts of the present case, as submitted by the parties, may be summarised as follows.
The applicant started suffering from a rare and serious illness called metabolic myopathy in 1965. Metabolic myopathy provokes physical exhaustion, severe myalgia, difficulties in breathing, loss of the power of speech. The applicant in particular suffers from a "thermal disability" i.e. cold temperatures and changes in temperature cause him intense muscular pain. He is often forced to use a wheelchair.
However, the applicant’s illness was not diagnosed until 1979. Prior to that date, the applicant was thought to be a psychopath.
In 1980 the applicant was recognised as 100% disabled and started receiving a pension as a result.
The applicant embarked on a series of actions and demonstration, including hunger strikes, in order to obtain the removal of architectural obstructions (barriere architettoniche) and to obtain some form of social help.
On an unspecified date in 1989, as a consequence of one of these actions, the applicant was allegedly ill-treated by the police. On 28 December 1989 the applicant filed a criminal complaint against the police in relation to the above facts, which was however dismissed.
The applicant’s detention
On an unspecified date the applicant requested the President of the Province of Trento to enforce provincial law no. 43 of 17 December 1993, which, inter alia, imposes certain obligations upon the provincial social security service to help those suffering from metabolic myopathy. The President of the Province of Trento filed a criminal complaint against the applicant for extortion, on the ground that he had tried to force the administrative authorities to favour him. On 29 June 1995, the applicant was arrested.
On 14 August 1995, after two medical experts’ reports had established that the applicant’s physical condition was not compatible with detention, he was released. The charge against him was then converted from extortion into "arbitrary and violent exercise of his rights" (esercizio arbitrario delle proprie ragioni con violenza alle persone), but later dropped, no formal complaint having been lodged against him on this charge (non doversi procedere per difetto di querela).
On 20 June 1997 the Trento Court of Appeal awarded the applicant compensation (7,000,000 Italian lira) for the 58-day unfair detention (ingiusta detenzione), on the ground that the charge against him had been dropped and in consideration of his poor state of health.
However, on 18 July 1997 the Ministry of the Treasury lodged an appeal against this decision to the Court of Cassation. These proceedings are currently pending.
The applicant’s accommodation
Since 1973 the applicant had lived in a privately rented apartment in via Suffragio no. 53 (hereinafter referred to as “the first apartment”), which he had adapted, at his own expense, to his needs in view of his pathology.
In 1988 the Trentino Institute for Housing (Istituto Trentino per l’Edilizia Abitativa, hereinafter referred to as "ITEA") expropriated the building. ITEA intended to renovate the building, and tried therefore to find another suitable accommodation for the applicant, who demanded the respect of certain criteria and technical characteristics.
On 8 August 1991, an apartment located in via Suffragio no. 63 (hereinafter referred to as “the second apartment”) was allocated to the applicant by ITEA; the applicant moved into it, despite the fact that he considered it to be inadequate to his needs.
On 21 January 1992 the applicant and ITEA entered into the relevant lease contract; the rent was fixed at 64,500 lira per month.
In 1992 provincial law no. 21/1992 was enacted, according to which ITEA has an obligation to provide persons who are recognised as 100% disabled with accommodation meeting their specific needs.
In 1993 the applicant ceased the payment of the rent, demanding that certain works be carried out in the apartment with a view to making it fit for his needs.
On 30 April 1993 ITEA instructed a lawyer to commence proceedings with a view to recovering the arrears of rent from the applicant and to recovering possession of the apartment. On an unspecified date, the Trento Magistrate’s Court formally confirmed the notice to quit and set the date of the applicant’s eviction at 22 July 1993.
On 26 May 1993 ITEA submitted to the applicant a plan of payments of the arrears over twelve instalments; this proposal was refused.
On 14 July 1993 ITEA decided to refrain from requesting the enforcement of the Magistrate’s Court’s order for possession for six months, in consideration of the applicant’s health condition and of his alleged credit towards ITEA on account of the expenses he had incurred in order to adapt the apartment to his needs.
On 29 September 1993 ITEA acknowledged part of the amounts claimed by the applicant.
On 13 December 1993, the applicant paid part of his outstanding debt to ITEA.
In connection with the remainder of the applicant’s debt and for the legal costs and expenses incurred by ITEA, the enforcement of the eviction order was pursued and fixed at 24 June 1994.
On 11 March 1994 the applicant, after having occupied as a protest the hall of the Province Building, poured 400 litres of petrol around the building where his flat is. He was arrested and subsequently convicted. In the meantime, the other occupants of the building had to vacate it for a week.
On 17 March 1994 ITEA submitted to the applicant another plan of payment of the arrears of rent and legal costs and expenses. The applicant replied that he was ready to pay for the arrears of rent but not for the legal costs and expenses.
On 16 June 1994 ITEA instructed its lawyer to pursue the applicant’s eviction.
On 21 June 1994 ITEA requested the assistance of the Provincial Body for Health Services of the Autonomous Province of Trento (Azienda Provinciale per i Servizi Sanitari della Provincia Autonoma di Trento), which accepted.
The eviction was postponed until 12 September 1994. The applicant’s lawyer requested ITEA to refrain form the eviction so that he could find a solution. The new date for the eviction was fixed at 22 November 1994.
On 16 and 23 November 1994, however, ITEA decided to stay the eviction until 30 June 1995.
On 5 January 1995 ITEA requested the applicant to demolish certain parts he had illegally built on his balcony, in pursuance of an order issued by the municipality on 29 December 1994.
On 21 June 1995 and 10 October 1995 ITEA decided to stay the applicant’s eviction.
On 29 May and 28 August 1996 ITEA decided to stay the applicant’s eviction for six more months, pending the proceedings opened by the Trento municipality with a view to withdrawing the allocation of the second apartment to the applicant.
On 4 November 1996 the Trento City Council revoked the allocation of the apartment to the applicant pursuant to provincial law no. 21/92, on account of the repeated breaches of the terms of contract by the applicant.
The applicant alleges that he was not served notice of this decision. The Government maintain that he received notification of it on 30 December 1996 and submit that the applicant failed to lodge an appeal to the competent Provincial Committee (Commissione Provinciale di Vigilanza) and was thus informed, on 5 February 1997, that the decision on withdrawal was final but that he had the possibility of requesting that its enforcement be suspended.
In a report issued on 5 September 1997 by the Provincial Body for Health Services of the Autonomous Province of Trento it was stated that the second apartment did not meet the requirements laid down in the relevant legislation. In particular: a) access to the WC is difficult for a disabled person; b) the bathtub is inadequate for the hydrotherapy needed by the applicant; c) the windows are not triple glazed; d) there is no structural separation between the apartment and the loft; d) the roof is not adequately insulated due to the presence of cracks.
On 1 October 1997 the applicant’s eviction was stayed for six more months. ITEA inquired whether the decision on withdrawal could be suspended but the Province informed it that it was not possible in the absence of a request by the applicant. By a note of 26 January 1998, the Trento Municipality confirmed that the applicant had never requested the suspension of the decision on withdrawal.
On 28 January 1998 the applicant was evicted. He went to live in a camper van parked in the main square of Trento.
On 25 February 1998 the Trento Municipality informed the Provincial Body for Health Services of the Autonomous Province of Trento to be ready to allocate to the applicant, upon his request, a place in a home for the sick and to request the Commission for the study of metabolic diseases (Commissione di studio delle malattie metaboliche), set up by the Province of Trento and composed of six medical doctors, to express its opinion as to whether the applicant needed to be accommodated in one of these homes.
On 28 February 1998 the applicant filed an application with the Magistrate’s Court of Trento requesting, inter alia, that the second apartment be adapted to his needs and that he be reinstated in it. However, by an ordinance issued on 11 April 1998 the Trento Magistrate’s Court declared its incompetence to grant the applicant’s requests and thus rejected them. The court pointed out that it was for the administrative courts to order ITEA to comply with its obligation and to provide the applicant with an adequate apartment.
On 3 March 1998 the Commission for the study of metabolic diseases issued a report on the applicant’s case listing the requirements which the applicant’s accommodation should meet.
In connection with the arrears of rent, on 5 March 1998 the Trento Magistrate’s Court issued an injunction of payment.
On 9 March 1998 the provincial body on residential housing (Servizio Edilizia Abitativa della Provincia autonoma di Trento) stated that it would not be possible to allocate another apartment to the applicant, on account of his insolvency.
On 19 March 1998 the applicant was hospitalised in Trento; his condition has dramatically deteriorated on account of his living in an inadequate environment (camper van). On 26 April 1998 the applicant went on hunger strike. In a report issued on 15 June 1998 by a commission of doctors from the hospital, it was stated that the applicant should be discharged from hospital due to the lack of facilities adequate to his illness and that therefore a solution to his housing problem was urgently needed.
On 1 July 1998 the applicant’s moveable items were seized from the second apartment with a view to recovering the arrears of rent owed by the applicant.

On 2 July 1998 the health and social affairs councillor’s office (assessorato alla sanità e attività sociali) of Trento Province decided that it would try to find an institution which would accept to bear the costs for the rent and maintenance of the apartment for the applicant, pursuant to Article 30 of Law no. 21/92. The apartment would thus be formally allocated to this institution, which would then make it available for the applicant. On 27 July 1998 a representative of the councillor’s office was formally appointed to this task.
In co-operation with the Trento municipality, six apartments owned by ITEA were found; the Commission for the study of metabolic diseases was requested to inspect them with a view to finding a suitable one.
By a note of 11 August 1998, the Commission for the study of metabolic diseases stated to have found that the one in Aldeno (hereinafter referred to as “the third apartment”) was suitable. The applicant was informed accordingly.
By a decision of 18 February 1999, the Comprensorio Valle dell’Adige of the Trento Province allocated the third apartment to the applicant. The Commission for the study of metabolic diseases pointed out that certain works needed to be carried out in the third apartment with a view to making it fully adequate to the applicant’s medical condition, and the Comprensorio stated that it would proceed with the works after the applicant’s formal acceptance of the apartment.
The applicant however refused to accept the third apartment and to leave the hospital.

On 18 March 1999 the Director of the Trento Hospital, having learned that a suitable apartment had been put at the applicant’s disposal, requested the latter to leave the hospital, as his presence there was not needed any more and the place he occupies in the hospital was necessary for other patients.
On 24 March 1999 the applicant was formally discharged from hospital. The Director of the Hospital has requested the police to evict the applicant.
